Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
RESPONSE TO ARGUMENTS
	After prior art search of applicant amendment, examiner submits amendments are sufficient to overcome.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 2, 7 & 12-15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 2, 7 & 12-15 that includes: 
Claim 2:
…
“
display a first image and a second image, in which the first image shows a wider angle of view than the second image; receive selection information for the second image, in which the second image corresponds to a position specified on the first image by the selection information; display the second image based on given configuration information corresponding to the selection information, wherein a plurality of configuration information including the given configuration information is classified into a plurality of groups; and display, on the first image, a plurality of frames at positions corresponding to configuration information of a first group of the plurality of groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image, wherein a new configuration information classified as a new group is formable by moving the frames relative to the first image and actuating a button operable to set the new configuration information according to the moving of the frames, and wherein the first image and frames are displayed with the button; and display the groups, wherein the plurality of configuration information includes a direction of an image corresponding to a given indication on the first image.
”
Claim 7:
…
“
output image data such that a first image and a second image are displayed on a display, in which the first image shows a wider angle of view than the second image; capture the second image based on given configuration information corresponding to selection information, in which the second image corresponds to a position specified on the first image by the selection information, wherein a plurality of configuration information including the given configuration information is classified into a plurality of groups; and display, on the first image, a plurality of frames at positions corresponding to configuration information of a first group of the plurality of groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image, wherein a new configuration information classified as a new group is formable by moving the frames relative to the first image and actuating a button operable to set the new configuration information according to the moving of the frames, and wherein the first image and frames are displayed with the button; and 3Application No.: 16/534,472Docket No.: SONYJP 3.0-2433 CON CON display the groups, wherein the plurality of configuration information includes a direction of an image corresponding to a given indication on the first image.
”
Claim 12:
…
“
display control means for performing control such that a first image and a second image are displayed, in which the first image shows a wider angle of view than the second image; and receiving means for receiving selection information for the second image, in which the second image corresponds to a position specified on the first image by the selection information, wherein the display control means displays the second image based on given configuration information corresponding to the selection information, and wherein a plurality of configuration information including the given configuration information is classified into a plurality of groups, and wherein the display control means displays on the first image, a plurality of frames at positions corresponding to configuration information of a first group of the plurality of groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an 4Application No.: 16/534,472Docket No.: SONYJP 3.0-2433 CON CON imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image, wherein a new configuration information classified as a new group is formable by moving the frames relative to the first image and actuating a button operable to set the new configuration information according to the moving of the frames, and wherein the first image and frames are displayed with the button; and wherein the display control means displays the groups, wherein the plurality of configuration information includes a direction of an image corresponding to a given indication on the first image.
”
Claim 13:
…
“
 performing control such that a first image and a second image are displayed, in which the first image shows a wider angle of view than the second image; receiving selection information for the second image, in which the second image corresponds to a position specified on the first image by the selection information, wherein the second image is displayed based on given configuration information corresponding to the selection information, and wherein a plurality of configuration information including the given configuration information is classified into a plurality of groups; and displaying, on the first image, a plurality of frames at positions corresponding to configuration information of a first group of the plurality of groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image, wherein a new configuration information classified as a new group is formable by moving the frames relative to the first image and actuating a button operable to set the new configuration information according to the moving of the frames, and wherein the first image and frames are displayed with the button; and displaying the groups, 5Application No.: 16/534,472Docket No.: SONYJP 3.0-2433 CON CON wherein the plurality of configuration information includes a direction of an image corresponding to a given indication on the first image.
”
Claim 14:
…
“
 output means for outputting image data such that a first image and a second image are displayed on a display, in which the first image shows a wider angle of view than the second image; and capture means for capturing the second image based on given configuration information corresponding to selection information, in which the second image corresponds to a position specified on the first image by the selection information, wherein a plurality of configuration information including the given configuration information is classified into a plurality of groups; display means for displaying, on the first image, a plurality of frames at positions corresponding to configuration information of a first group of the plurality of groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image, wherein a new configuration information classified as a new group is formable by moving the frames relative to the first image and actuating a button operable to set the new configuration information according to the moving of the frames, and wherein the first image and frames are displayed with the button; and display means for displaying the groups, wherein the plurality of configuration information includes a direction of an image corresponding to a given indication on the first image.
”
Claim 15:
…
“
 outputting image data such that a first image and a second image are displayed on a display, in which the first image shows a wider angle of view than the second image; and 6Application No.: 16/534,472Docket No.: SONYJP 3.0-2433 CON CON capturing the second image based on given configuration information corresponding to selection information, in which the second image corresponds to a position specified on the first image by the selection information, wherein a plurality of configuration information including the given configuration information is classified into a plurality of groups; and displaying, on the first image, a plurality of frames at positions corresponding to configuration information of a first group of the plurality of groups, the frames delineating respective portions of a physical area imaged in the first image, a size of at least one of the frames being adjusted according to a relationship between a size of the first image and an imaging magnification of an imaging device that captures the second image, and the frames being selectable such that the portion corresponding to a selected one of the frames is displayed live as the second image, wherein a new configuration information classified as a new group is formable by moving the frames relative to the first image and actuating a button operable to set the new configuration information according to the moving of the frames, and wherein the first image and frames are displayed with the button; and displaying the groups, wherein the plurality of configuration information includes a direction of an image corresponding to a given indication on the first image.
”
Regarding dependent claims 3-6 & 8-11 these claims are allowed because of their dependence on independent claims 2, 7 & 12-15 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661